375 F.2d 771
GOVERNMENT OF the VIRGIN ISLANDSv.James Alfred TAYLOR, Appellant.
No. 16338.
United States Court of Appeals Third Circuit.
Argued at Christiansted Feb. 3, 1967.Decided March 17, 1967.

Croxton Williams, Charlotte Amalie, St. Thomas, V.I., for appellant.
John E. Stout, Asst. U.S. Atty., Charlotte Amalie, St. Thomas, V.I., (Almeric L. Christian, U.S. Atty., Charlotte Amalie, St. Thomas, V.I., on the brief), for appellee.
Before STALEY, Chief Judge, and MARIS and FREEDMAN, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant, convicted of attempted rape in the first degree, raises two issues on this appeal.  He argues that there was insufficient evidence to support the jury's guilty verdict.  The difficulty with appellant's position is that he seeks to point out discrepancies and contradictions in the testimony as supporting reversal.  The reconciliation of conflicting testimony is for the jury.  The burden he carries on appeal is that of showing that the evidence, viewed in the light most favorable to the Government, does not support the verdict.  Government of Virgin Islands v. Lake, 362 F.2d 770 (C.A.3, 1966).  We have reviewed the record and find that the evidence of guilt is overwhelming.


2
In his second point, appellant maintains that the court erred in failing to grant a view of the truck where the attempted rape occurred.  Once again he carries a heavy burden.  A view is not a matter of right; a grant or denial thereof rests in the sound discretion of the trial court, Hodge v. United States, 75 U.S.App.D.C. 332, 126 F.2d 849 (1942); VI Wigmore, Evidence 1164 (3d ed.), and will not be disturbed on appeal absent an abuse of discretion.  No abuse of discretion appears in the record before us.


3
The judgment of the district court will be affirmed.